Citation Nr: 1443097	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-32 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from September 1986 to March 2008.

This appeal originally came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board, in an March 2013 decision, denied the Veteran's claim and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand (JMR) of the claim, and vacated the Board's March 2013 decision as to the issue of entitlement to an increased rating for pes planus.  This matter has now been remanded to the Board for readjudication in accordance with the JMR. 

The Board notes that the issue of service connection for left metatarsalgia was also remanded in the March 2013 decision and has had no additional development. 

The Board finds the issue of entitlement to service connection for bilateral bunions, has been raised by the record but not formally adjudicated.  Therefore, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2012 decision, the Board determined that outstanding private bunionectomy surgical records are not relevant in that they do not address treatment of her pes planus.  However, in the JMR, the parties agreed that the outstanding treatment records could include a physical examination of the Veteran's feet to include her service-connected pes planus and, therefore, the records were necessary.  In accordance with the JMR, the Board finds a remand is appropriate in order to obtain the additional private treatment records as well as any other outstanding private or VA treatment records. 

In a June 2008 notice of disagreement, the Veteran asserted she has bilateral bunions related to active service.  In a January 2010 VA examination report, the examiner noted that the Veteran has bilateral bunion deformity of hereditary origin; however, the examiner also noted that the Veteran's bunion complaints at least as likely as not represent a continuity dating to military service.  The January 2010 VA examination is the most recent VA examination on file.  As there is indication that the Veteran has more than one diagnosed foot disorder and the fact that the last VA examination was over four years ago, the Board finds another VA examination is necessary to determine, to the extent possible, what symptoms are specifically related to her service-connected pes planus and the severity of those symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers since separation from service, VA and non-VA, which have treated her for the disability on appeal.  The Board notes the AOJ should specifically request a release authorization to obtain treatment records from Brook Army Medical Center regarding the Veteran's February 2009 foot surgery.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran must be afforded a VA examination by a podiatrist or physician with sufficient expertise to determine the current severity of her pes planus.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays of both feet, if necessary.  

The examiner must identify, to the extent possible, only those symptoms associated only with the Veteran's service-connected pes planus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



